Citation Nr: 1417386	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-18 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for residuals of a back injury to include status post lumbar discectomy at L4-L5 and degenerative disc disease.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1969 to July 1971, with additional reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied entitlement to the benefit currently sought on appeal. 

In April 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  The record was held open after the hearing for an additional 60 days so that the Veteran could submit additional evidence.  Additional pertinent lay evidence was received in May 2011.  In August 2013, the Board remanded the claim to obtain a new examination so that a VA examiner could address the May 2011 lay statements that contend that the Veteran experienced intermittent back pain since service.  

The August 2013 Board remand also included instructions to the RO to obtain pertinent private treatment records.  Review of the claims file revealed that appropriate action was not taken to obtain the pertinent private treatment records.  However, in light of the fully favorable decision discussed below, the Board can proceed in adjudicating the claim as there is no prejudice to the Veteran. 


FINDING OF FACT

The Veteran experienced back pain since service and the Veteran's current back disorder is etiologically related to the back injury he sustained while on active duty.  





CONCLUSION OF LAW

The criteria for service connection for residuals of a back injury have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).    


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for residuals of a back injury, which represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In the instant case, the Veteran states that while on active duty, he fell down a flight of stairs and injured his back.  Although he also experienced a 1984 post-service injury to his back that resulted in surgery, the Veteran contends that he experienced intermittent back pain associated with his service injury since service and prior to the occurrence of the post-service injury.      

The Veteran's service treatment records indicate that the Veteran had a normal spine upon entrance into service in September 1969.  The Veteran received treatment for a back injury in February 1971.  It was noted that the Veteran had a sprained back and that he had full range of motion and experienced no pain with motion.  The Veteran's June 1971 separation examination and subsequent June 1972 and October 1973 Navy reserve examinations revealed that the Veteran's spine was normal.         

The Veteran has a current diagnosis of degenerative disc disease of the lumbar spine and residuals of a lumbar discectomy at L4-L5.  See January 2010 and October 2013 VA examination reports; see also VA treatment records, dated October 1998 through February 2014.  As the Veteran experienced an in-service low back sprain and currently has a low back disability, the determinative inquiry here is whether the Veteran's current back disorder is related to his in-service injury.  

In this regard, the Board finds that the evidence supports the Veteran's claim.  During the Veteran's April 2011 hearing, he stated that he had chronic intermittent back pain since his in-service injury.  The Veteran then submitted six lay statements from a friend and family members who discussed the Veteran's back pain that he experienced shortly after returning from active service.  The Veteran's friend and family members described the Veteran needing assistance with his daily activities, such as showering, driving, and sitting, due to his back pain.  The Veteran was unable to bend over due to his back pain and he experienced difficultly putting on his socks and shoes.  He needed assistance with getting in and out of bed and also experienced trouble placing a plate on the table.  After returning from the military, the Veteran no longer participated in hobbies such as basketball and fishing.  The Board finds that the Veteran is competent and credible to report back pain symptoms in service, intermittent back pain symptoms since service, and current back pain symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran's friend and family members are also competent and credible to describe the back pain and associated symptoms that the Veteran experienced after returning from the military.  Id.  Furthermore, these lay statements describe the Veteran's back pain after service but before the 1984 post-service back injury occurred.  As such, the Board finds these lay statements to be highly probative evidence that the Veteran experienced intermittent back pain since service.   

During the course of the appeal, the Veteran was afforded two VA examinations.  In January 2010, the VA examiner opined that it is less likely than not that his present back condition is related to any incident or occurrence in service because a chronic back condition was not noted in the Veteran's service treatment records and the Veteran experienced a post-service injury.  In October 2013, after reviewing the lay statements submitted on the Veteran's behalf, another VA examiner opined that the Veteran's current back condition is less likely than not related to service as the Veteran was able to work until his post-service injury occurred.  However, the Board cannot find the January 2010 and October 2013 VA examination reports to be highly probative as the opinions associate the Veteran's current back condition to the post-service injury when pertinent records regarding the Veteran's post-service injury are not of record and were not reviewed by the examiners.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  

Thus, what remains in this case, without the VA examiners' opinions, are the Veteran's service treatment records which show that he sustained a back sprain in service, and the competent and credible lay statements by the Veteran and his friend and family members which describe his back pain and symptoms since service.  See Jandreau, 492 F.3d at 1376; see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  	
After resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for residuals of a back injury is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    


ORDER

Entitlement to service connection for residuals of a back disability to include status post lumbar discectomy at L4-L5 and degenerative disc disease is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 





____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


